

Exhibit 10.28


INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made and entered into as of this
20 day of January, 2014, by and between Bright Horizons Family Solutions Inc., a
Delaware corporation (the “Company”), and __________________ (“Indemnitee”).
WHEREAS, in light of the litigation costs and risks to directors and executive
officers resulting from their service to companies, and the desire of the
Company to attract and retain qualified individuals to serve as directors and
executive officers, it is reasonable, prudent and necessary for the Company to
indemnify and advance expenses on behalf of its directors and executive officers
to the extent permitted by applicable law so that they will serve or continue to
serve the Company free from undue concern regarding such risks;
WHEREAS, the Company has requested that Indemnitee serve or continue to serve as
a director and/or executive officer of the Company and may have requested or may
in the future request that Indemnitee serve one or more Enterprises (as
hereinafter defined) as a director, executive officer or in other capacities;
WHEREAS, Indemnitee is willing to serve as a director and/or executive officer
of the Company on the condition that he or she be so indemnified; and
WHEREAS, Indemnitee may have certain rights to indemnification, advancement of
expenses and/or insurance provided by Indemnitee-Related Entities (as
hereinafter defined), which Indemnitee, the Company and the Indemnitee-Related
Entities intend to be secondary to the primary obligation of the Company to
indemnify Indemnitee as provided herein, with the Company’s acknowledgement of
and agreement to the foregoing being a material condition to Indemnitee’s
willingness to serve as a director and/or executive officer of the Company;
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
1.
Services by Indemnitee. Indemnitee agrees to serve as a director and/or
executive officer of the Company. Indemnitee may at any time and for any reason
resign from such position (subject to any contractual obligation under any other
agreement or any obligation imposed by operation of law).

2.
Indemnification - General. On the terms and subject to the conditions of this
Agreement, the Company shall indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, liabilities, losses, costs, Expenses (as
hereinafter defined) and other matters that may result from or arise in
connection with Indemnitee’s Corporate Status (as hereinafter defined) and shall
advance Expenses to Indemnitee, to the fullest extent permitted by applicable
law. The indemnification obligations of the Company under this Agreement (a)
shall continue after such time as Indemnitee ceases to serve as a director or
executive officer of the Company or in any other Corporate Status, and (b)
include, without limitation, claims for monetary damages against Indemnitee in
respect of any alleged breach of fiduciary duty, to the fullest extent permitted
under applicable law





--------------------------------------------------------------------------------



(including, if applicable, Section 145 of the Delaware General Corporation Law)
as in existence on the date hereof and as amended from time to time.
3.
Proceedings Other Than Proceedings by or in the Right of the Company. If by
reason of Indemnitee’s Corporate Status Indemnitee is, or is threatened to be
made, a party to or a participant in any Proceeding (as hereinafter defined)
other than a Proceeding by or in the right of any of the Company to procure a
judgment in its favor, the Company shall indemnify Indemnitee with respect to,
and hold Indemnitee harmless from and against, all Expenses, liabilities,
judgments, penalties, fines and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such liabilities, judgments, penalties, fines and amounts paid in
settlement) reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in, or not opposed to, the best interests of the Company and, with respect to
any criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct
was unlawful.

4.
Proceedings by or in the Right of the Company. If by reason of Indemnitee’s
Corporate Status Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of any of the Company to
procure a judgment in its favor, the Company shall indemnify Indemnitee with
respect to, and hold Indemnitee harmless from and against, all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
such Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Company; provided, however, that indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction to be
liable to the Company only if (and only to the extent that) the Court of
Chancery of the State of Delaware (the “Delaware Court”) or the court in which
such Proceeding shall have been brought or is pending shall determine that
despite such adjudication of liability and in light of all circumstances such
indemnification may be made.

5.
Mandatory Indemnification in Case of Successful Defense. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in defense of any Proceeding (including,
without limitation, any Proceeding brought by or in the right of the Company),
the Company shall indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against, all Expenses reasonably incurred by Indemnitee or on
behalf of Indemnitee in connection therewith. If Indemnitee is not wholly
successful in defense of such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company will indemnify Indemnitee against all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
each claim, issue or matter resolved successfully on the merits or otherwise.
For purposes of this Section 5 and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, on substantive or procedural grounds, shall be deemed to be a
successful resolution as to such claim, issue or matter.







--------------------------------------------------------------------------------



This provision is not intended to limit any other provision contained herein or
any other rights to indemnification to which the Indemnitee may be entitled.
6.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement
or otherwise to indemnification by the Company for some or a portion of the
Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such liabilities, judgments, penalties, fines
and amounts paid in settlement) incurred by Indemnitee or on behalf of
Indemnitee in connection with a Proceeding or any claim,
issue or matter therein, but not, however, for the total amount thereof, the
Company shall indemnify Indemnitee for that portion thereof to which Indemnitee
is entitled.
7.    Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.
(a)
The Company will indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against, any and all Expenses and, if requested by Indemnitee,
will (within twenty (20) calendar days of such request) advance such Expenses to
Indemnitee, which are reasonably incurred by Indemnitee in connection with any
action brought by Indemnitee for (i) indemnification or advance payment of
Expenses by the Company under this Agreement, any other agreement, the
Certificate of Incorporation or By-Laws of the Company as now or hereafter in
effect; or (ii) recovery under any director and officer liability insurance
policy maintained by any Enterprise to the fullest extent permitted by law.

(b)
To the extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a
witness in any Proceeding to which Indemnitee is not a party, the Company will
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, and the Company will advance, all Expenses reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection therewith.

8.    Advancement of Expenses.
(a)
The Company shall advance all Expenses, liabilities, judgments, penalties, fines
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such liabilities,
judgments, penalties, fines and amounts paid in settlement) reasonably incurred
by or on behalf of Indemnitee in connection with the investigation, defense,
settlement or appeal of any Proceeding within twenty (20) calendar days after
the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such advances shall, in all events, be (i)
unsecured and interest free; and (ii) made without regard to Indemnitee’s
ability to repay the advances.

(b)
To obtain advancement of Expenses under this Agreement, Indemnitee shall submit
to the Company a written request for advancement of Expenses and, to the extent
required by applicable law, an unsecured written undertaking by or on







--------------------------------------------------------------------------------



behalf of Indemnitee to repay any Expenses advanced if it shall ultimately be
determined that Indemnitee is not entitled to be indemnified against such
Expenses. Upon submission of such request for advancement of Expenses and
unsecured written undertaking, Indemnitee shall be entitled to advancement of
Expenses as provided in this Section 8, and such advancement of Expenses shall
continue until such time (if any) as there is a final judicial determination
that Indemnitee is not entitled to indemnification.
9.    Certain Agreements Related to Indemnification.
(a)
To obtain indemnification under this Agreement, Indemnitee shall submit to the
Company a written request for indemnification at such time as determined by
Indemnitee in Indemnitee’s sole discretion.

(b)
At any time after submission by Indemnitee of a request for indemnification
pursuant to Section 9(a) or request for advancement pursuant to Section 8(a),
either the Company or Indemnitee may petition the Delaware Court for resolution
of a refusal or failure by the Company to provide indemnification or
advancement. The Company will pay any and all Expenses reasonably incurred in
connection with the investigation and resolution of such claim for
indemnification or advancement.

(c)
Indemnitee shall have the sole right and obligation to control the defense or
conduct of any claim or Proceeding with respect to Indemnitee with counsel
chosen by such Indemnitee; provided, that Indemnitee will not compromise or
settle any claim or Proceeding, release any claim, or make any admission of
fact, law, liability or damages with respect to any losses for which
indemnification is sought hereunder without the prior written consent of the
Company, which consent shall not be unreasonably withheld. The Company will not,
with respect to any person or entity, settle any claim or Proceeding, release
any claim, or make any admission of fact, law or liability or damages, or
assign, pledge or permit any subrogation with respect to the foregoing, or
permit any Enterprise to do any of the foregoing, to the extent such settlement,
release, admission, assignment, pledge or subrogation in any way adversely
affects Indemnitee (including, but not limited to, the Indemnitee’s rights under
any liability insurance policy maintained by any Enterprise) or directly or
indirectly imposes any expense, liability, damages, debt, obligation or judgment
on Indemnitee.

(d)
The parties intend and agree that, to the extent permitted by law, in connection
with any determination with respect to entitlement to indemnification hereunder:
(i) it will be presumed that Indemnitee is entitled to indemnification under
this Agreement, and that the Enterprise or any other person or entity
challenging such right will have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption; (ii) the termination of any
action, suit or Proceeding by judgment, order, settlement, conviction, or upon a
plea of nobo contendere or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in





--------------------------------------------------------------------------------



good faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the applicable Enterprise, and, with respect to
any criminal action or proceeding, had reasonable cause to believe that
Indemnitee’s conduct was unlawful; (iii) Indemnitee will be deemed to have acted
in good faith if Indemnitee’s action is based on the records or books of account
of the applicable Enterprise, including financial statements, or on information
supplied to Indemnitee by the officers, employees, or committees of the board of
directors of the applicable Enterprise, or on the advice of legal counsel for
the applicable Enterprise or on information or records given in reports made to
the applicable Enterprise by an independent certified public accountant or by an
appraiser or other expert or advisor selected by the applicable Enterprise; and
(iv) the knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of any of the Enterprises or relevant enterprises will not be
imputed to Indemnitee in a manner that limits or otherwise adversely affects
Indemnitee’s rights hereunder. The provisions of this Section 9(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.
(e)    Indemnitee agrees to notify the Company promptly upon being served with
any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder; provided, however,
that any failure of Indemnitee to so notify the Company will not relieve the
Company of any obligation which they may have to Indemnitee under this Agreement
or otherwise. If at the time of receipt of any such request for indemnification
or notice the Company has director and officer insurance policies in effect, the
Company will promptly notify the relevant insurers in accordance with the
procedures and requirements of such policies.
10.    Other Rights of Recovery; Insurance; Subrogation, etc.
(a)    The rights of indemnification and to receive advancement as provided by
this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, under the Certificates of
Incorporation or By-Laws of any Enterprise, or under any other agreement, vote
of stockholders or resolution of directors of any Enterprise, or otherwise.
Indemnitee’s rights under this Agreement are present contractual rights that
fully vest upon Indemnitee’s first service as a director or officer of the
Company. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in the General Corporation Law of the State of Delaware
(or other applicable law), whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Certificates of Incorporation or By-Laws of any Enterprise
and this Agreement, it is the intent






--------------------------------------------------------------------------------



of the parties hereto that Indemnitee enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
(b)
To the extent that any of the Enterprises maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
fiduciaries, representatives, partners or agents of any Enterprise, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any director, officer,
employee, fiduciary, representative, partner or agent insured under such policy
or policies.

(c)
In the event of any payment by the Company under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee against any other Enterprise, and Indemnitee hereby
agrees, as a condition to obtaining any advancement or indemnification from the
Company, to assign all of Indemnitee’s rights to obtain from such other
Enterprise such amounts to the extent that they have been paid to or for the
benefit of Indemnitee as advancement or indemnification under this Agreement and
are adequate to indemnify Indemnitee with respect to the costs, Expenses or
other items to the full extent that Indemnitee is entitled to indemnification or
other payment hereunder; and Indemnitee will (upon request by the Company)
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit or enforce such rights.

(d)
Given that certain Jointly Indemnifiable Claims may arise, the Company
acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Indemnitee in respect of indemnification or
advancement of Expenses in connection with any such Jointly Indemnifiable Claim,
whether Indemnitee’s right to indemnification or advancement from the Company
arises, pursuant to and in accordance with (as applicable) the terms of (i) the
Delaware General Corporation Law, (ii) the Certificate of Incorporation or the
By-Laws of the Company, (iii) this Agreement, (iv) any other agreement between
either the Company or any other Enterprise and the Indemnitee pursuant to which
the Indemnitee is indemnified, (v) the laws of the jurisdiction of incorporation
or organization of any other Enterprise and/or (vi) the Certificate of
Incorporation, certificate of organization, By-Laws, partnership agreement,
operating agreement, certificate of formation, certificate of limited
partnership or other organizational or governing documents of any other
Enterprise ((i) through (vi) collectively, the “Indemnification Sources”),
without regard to any right of recovery the Indemnitee may have from the
Indemnitee-Related Entities or any right to insurance coverage that Indemnitee
may have under any insurance policy issued to any Indemnitee-Related Entity.
Under no circumstance shall the







--------------------------------------------------------------------------------



Company or any other Enterprise be entitled to any right of subrogation,
reimbursement, exoneration, indemnification or contribution from the
Indemnitee-Related Entities (or any insurance carrier providing insurance
coverage to Indemnitee under any insurance policy issued to an IndemniteeRelated
Entity) pursuant to any right of indemnification Indemnitee has under a contract
or otherwise between Indemnitee and any Indemnitee-Related Entities or any
insurance coverage (and neither the Company nor any Enterprise shall have
any right to participate in any claim or remedy of the Indemnitee in respect
thereof), and no right of indemnification, reimbursement, advancement of
Expenses or insurance coverage or any other right of recovery the Indemnitee may
have from the Indemnitee-Related Entities (or from any insurance carrier
providing insurance coverage to any Indemnitee-Related Entity) shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Company
or any other Enterprise under the Indemnification Sources. The Company hereby
unconditionally and irrevocably waives, relinquishes and releases, and covenants
and agrees not to exercise (and to cause each of the other Enterprises not to
exercise), any rights that it may now have or hereafter acquire against any
Indemnitee-Related Entity or Indemnitee that arise from or relate to the
existence, payment, performance or enforcement of the Company’s obligations
under this Agreement or under any other indemnification agreement (whether
pursuant to contract, by-laws or charter), including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of
Indemnitee against any Indemnitee‑
Related Entity or Indemnitee (or any insurance carrier providing insurance
coverage to any Indemnitee-Related Entity), whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any Indemnitee-Related
Entity or Indemnitee (or any such insurance carrier), directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right.
(e)    The Company shall take any and all actions as may reasonably be requested
by
Indemnitee or any Indemnitee-Related Entity to cause director and officer
liability insurance policies maintained by the Company, and those maintained by
any other applicable Enterprise, to be paid and exhausted to cover any Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of
such Expenses, liabilities, judgments, penalties, fines and amounts paid in
settlement) that could be subject to indemnification hereunder without regard to
any director and officer liability insurance policies that may be maintained by
any Indemnitee-Related Entity or any of their affiliates (other than affiliates
that are Enterprises). In the event that any of the Indemnitee-Related Entities
shall make or cause to be made any payment to the Indemnitee in respect of
indemnification or advancement of Expenses with respect to any Jointly
Indemnifiable Claim, (i) the Company shall, and to the extent applicable shall
cause the other Enterprises
to reimburse, indemnify and hold harmless each Indemnitee-Related Entity making
such payment to the extent of such payment promptly upon written




--------------------------------------------------------------------------------



demand from such Indemnitee-Related Entity, (ii) to the extent not previously
and fully reimbursed by the Company and/or any other Enterprise pursuant to
clause (i), the Indemnitee-Related Entity making such payment shall be
subrogated to the extent of the outstanding balance of such payment to all of
the rights of recovery of the Indemnitee against the Company and/or any other
Enterprise, as applicable, and (iii) Indemnitee shall execute all papers
reasonably required and shall do all things that may be reasonably necessary to
secure such rights, including the execution of such documents as may be
necessary to enable the IndemniteeRelated Entities effectively to bring suit to
enforce such rights.
(f)    The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee in respect of or relating to Indemnitee’s service at the request of
the Company as a director, officer, employee, fiduciary, representative, partner
or agent of any other Enterprise shall be reduced by any amount Indemnitee has
actually received as payment of indemnification or advancement of Expenses from
such other Enterprise, except to the extent that such indemnification payments
and advance payment of Expenses when taken together with any such amount
actually received from other Enterprises or under director and officer insurance
policies maintained by one or more Enterprises are inadequate to fully pay all
costs, Expenses or other items to the full extent that Indemnitee is entitled to
indemnification or other payment hereunder.
11.    Employment Rights; Successors; Third Party Beneficiaries.
(a)
This Agreement shall not be deemed an employment contract between the Company
and Indemnitee. This Agreement shall continue in force as provided above after
Indemnitee has ceased to serve as a director and/or officer of the Company.

(b)
This Agreement shall be binding upon each of the Company and their successors
and assigns and shall inure to the benefit of Indemnitee and his heirs,
executors and administrators.

(c)
The Indemnitee-Related Entities are express third party beneficiaries of this
Agreement, are entitled to rely upon this Agreement, and may specifically
enforce the Company’s obligations hereunder (including but not limited to the
obligations specified in Section 10 of this Agreement).

12.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; (b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each




--------------------------------------------------------------------------------



portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
thereby.
13.
Exception to Right of Indemnification or Advancement of Expenses. Except as
provided in Section 7(a) of this Agreement or as may otherwise be agreed by the
Company, Indemnitee shall not be entitled to indemnification or advancement of
Expenses under this Agreement with respect to any Proceeding brought by
Indemnitee (other than a Proceeding by Indemnitee by way of defense or to
enforce the rights under this Agreement or under statute or other law including
any rights under Section 145 of the Delaware General Corporation Law), unless
the bringing of such Proceeding or making of such claim shall have been approved
by the board of directors of the Company.

14.
Definitions. For purposes of this Agreement:

(a)
“By-Laws” means, with respect to any entity, (i) in the case of the Company, its
by-laws, and (ii) in the case of any other entity, its by-laws or similar
constituting document.

(b)
“Certificate of Incorporation” means, with respect to any entity, (i) in the
case of the Company, its certificate of incorporation, and (ii) in the case of
any other entity, its certificate of incorporation, articles of incorporation or
similar constituting document.

(c)
“Corporate Status” describes the status of a person by reason of his or her
service as a director or officer of any of the Company (including, without
limitation, one who serves at the request of any of the Company as a director,
officer, employee, fiduciary or agent of any Enterprise).

(d)
“Enterprise” shall mean (i) the Company; or (ii) any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise which is a controlled affiliate or a wholly or
partially owned direct or indirect subsidiary, or employee benefit plan, of the
Company and of which the Indemnitee is or was serving as a director, trustee,
general partner, managing member, officer, employee, agent or fiduciary, or in
any similar capacity; or (iii) any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise, in each case, of which Indemnitee is or was serving as a director,
trustee, general partner, managing member, officer, employee, agent or
fiduciary, or in any similar capacity at the request of the Company.

(e)
“Expenses” shall mean all reasonable costs, fees and expenses and shall
specifically include all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees and costs of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend,







--------------------------------------------------------------------------------



investigating, being or preparing to be a witness, in, or otherwise
participating in, a Proceeding, including, but not limited to, the premium for
appeal bonds, attachment bonds or similar bonds and all interest, assessments
and other charges paid or payable in connection with or in respect of any such
Expenses.
(f)
“Indemnitee-Related Entities” means any corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise (other than the Company, any other Enterprise or the insurer under
and pursuant to an insurance policy issued to or insuring the Company or any
Enterprise) from whom the Indemnitee may be entitled to indemnification,
reimbursement, or advancement.

(g)
“Jointly Indemnifiable Claims” shall be broadly construed and shall include,
without limitation, any Proceeding for which the Indemnitee shall be entitled to
indemnification, reimbursement, advancement or insurance coverage from (i)
either the Company and/or any other Enterprise pursuant to the Indemnification
Sources, on the one hand, and (ii) any Indemnitee-Related Entity (or an
insurance carrier providing insurance coverage to any Indemnitee-Related Entity)
under any other agreement or arrangement between any Indemnitee-Related Entity
and the Indemnitee (or insurance policy providing insurance coverage to any
IndemniteeRelated Entity) pursuant to which the Indemnitee is indemnified or
entitled to reimbursement, advancement or insurance coverage, the laws of the
jurisdiction of incorporation or organization of any Indemnitee-Related Entity
and/or the Certificate of Incorporation, certificate of organization, By-Laws,
partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or other organizational or governing
documents of any IndemniteeRelated Entity, on the other hand.

(h)
“Proceeding” includes any actual, threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened, pending or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative or investigative in nature, in which
Indemnitee was, is, may be or will be involved as a party, witness or otherwise,
by reason of Indemnitee’s Corporate Status or by reason of any action taken by
him or her or of any inaction on his part while acting as director or officer of
any Enterprise (in each case whether or not he or she is acting or serving in
any such capacity or has such status at the time any liability or expense is
incurred for which indemnification or advancement of Expenses can be provided
under this Agreement).

15.    Construction. Whenever required by the context, as used in this Agreement
the singular
number shall include the plural, the plural shall include the singular, and all
words herein in any gender shall be deemed to include (as appropriate) the
masculine, feminine and neuter genders.






--------------------------------------------------------------------------------



16.    Reliance; Integration.
(a)
The Company expressly confirm and agree that they have entered into this
Agreement and assumed the obligations imposed on each of them hereby in order to
induce Indemnitee to serve as a director and/or officer of the Company, and the
Company acknowledge that Indemnitee is relying upon this Agreement in serving as
a director and/or officer of the Company.

(b)
This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

17.    Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
18.    Notice Mechanics. All notices, requests, demands or other communications
hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:


(a)
If to Indemnitee, to:





(b)
If to the Company, to:

Bright Horizons Family Solutions Inc. 200 Talcott Avenue South
Watertown, Massachusetts 02472
or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Company and (b) in the case of a
change in address for notices to the Company, furnished by the Company to
Indemnitee.
19.    Contribution. To the fullest extent permissible under applicable law, if
the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
reasonably incurred Expenses, in
connection with any claim relating to a Proceeding under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such






--------------------------------------------------------------------------------



Proceeding in order to reflect (i) the relative benefits received by the Company
and Indemnitee as a result of the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Company (and its other
directors, officers, employees
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
20.
Joint and Several Liability. The Company shall cause each of the other
Enterprises to perform the terms and obligations of this Agreement as though
each such Enterprise was a party to this Agreement. To the extent that both the
Company and one or more Enterprises are obligated to indemnify the Indemnitee,
the Company shall be jointly and severally obligated with such Enterprise(s) to
indemnify the Indemnitee pursuant to the terms of this Agreement.

21.
Governing Law; Submission to Jurisdiction; Appointment of Agent for Service of
Process. This Agreement and the legal relations among the parties shall, to the
fullest extent permitted by law, be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflicts of law rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court, and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or otherwise
inconvenient forum.

22.
Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

23.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
Company:    BRIGHT HORIZONS FAMILY SOLUTIONS INC.
By:    
Name: Stephen Dreier
Title: Chief Administrative Officer
Indemnitee:                                

--------------------------------------------------------------------------------

Name:


